DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-7, 9, 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0147135 (Birrer et al.) in view of U.S. Patent Application Publication 2018/0148298 (De Angelis).
With regards to claim 1, De Angelis discloses a system for monitoring an elevator system comprising, as illustrated in Figures 1-7, an elevator system comprising a machine 32 including a motor (e.g. drive assembly 32 inherently has a motor to drive the elevator car; paragraph [0039]; Figure 1) such that the machine being configured to selectively cause movement of an elevator car; a machine brake (e.g. not illustrated but paragraph [0039] discloses a braking device); at least one vibration sensor 30 (e.g. acceleration sensor or microphone; paragraphs [0014],[0039],[0040]) situated near the machine (as observed in Figure 1); the at least one vibration sensor providing an indication of operation of the machine to indicate at least stops and starts of the machine associated with stopping and starting movement of the elevator car (paragraph [0049] – starting elevator car after floor stop; braking/positioning elevator car at a floor stop; Figure 4); the at least one vibration sensor provides an indication of operation of the machine brake including timing information that corresponds to timing of at least one of a brake release, a brake pick, and a brake squeal of the machine brake (paragraphs [0016],[0021],[0049],[0055] – signal pattern progression change over time; time value correspond to duration of signal progression; instant or time segments for the functional unit like the machine break to output the signal event 42 referred as the cause; Figure 4); a processor 29,28 that processes the indication of operation of the machine determines a condition of at least a portion of the machine based on the indication of operation of the machine and provides an output 40,42 corresponding to the determined condition (paragraphs [0051],[0052],[0054]-[0057]; Figures 2,5,6); a plurality of predetermined vibration thresholds 44,42 indicate a respective plurality of conditions of the machine (paragraphs [0051],[0052],[0054]-[0057]; Figures 3,5,6); the processor determines a relationship 54 between the indication of operation of the machine and at least one of the thresholds (paragraphs [0051],[0052],[0054]-[0057]; Figures 4,5); the processor determines the condition V3 of at least the portion of the machine based on the determined relationship (paragraphs [0051],[0052],[0054]-[0057]; Figures 5,6).  (See, paragraphs [0037] to [0062]).
The only difference between the prior art and the claimed invention is De Angelis does not explicitly disclose the machine brake that applies a brake force to a traction sheave adjacent to the machine brake.
 Birrer et al. discloses a system for determining the movement of an elevator car comprising, as illustrated in Figures 1-7, an elevator system 1 comprising a machine (e.g. not labeled but the elements 13,14 forms this machine as observed in Figure 1) including a motor and a machine brake 14 (e.g. drive apparatus and brake apparatus; paragraph [0021],[0050]) that applies a brake force to a traction sheave 13 adjacent to the machine brake such that the machine being configured to selectively cause movement of an elevator car 11; at least one sensor 33 (e.g. measurement-value transducer or acceleration sensor; paragraphs [0050],[0073]) situated near the machine to provide an indication of operation of the machine to indicate at least stops and starts of the machine associated with stopping and starting movement of the elevator car (paragraphs [0049] to [0066]); the at least one sensor provides an indication of operation of the machine brake including timing information that corresponds to timing of at least one of a brake release, a brake pick, and a brake squeal of the machine brake (paragraphs [0049] to [0066]; Figure 6).  (See, paragraphs [0042] to [0075]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the machine brake that applies a brake force to a traction sheave adjacent to the machine brake as suggested by Birrer et al. to the system of De Angelis to have the ability to move the elevator car vertically in an elevator hoistway where fault occurring therein can be reliably detected.  (See, paragraph [0042] of Birrer et al.).
	With regards to claim 2, De Angelis further discloses a communication interface (e.g. wired or wireless; paragraphs [0014],[0023],[0059],[0060]) configured to communicate information corresponding to the indication of operation of the machine to a device 24,24a (e.g. monitoring device, laptop, maintenance center; paragraphs [0014],[0023],[0059],[0060]) remote from the elevator system; the at least one vibration sensor provides a real time indication of operation of the machine and the communication interface communicates the information in real time (paragraphs [0044],[0055]-[0057]).
With regards to claim 5, Birrer et al., modifying De Angelis, further discloses the at least one vibration sensor provides an indication of any emergency stops of the elevator car implemented through the machine (e.g. through safeguarding module 44 with control signal C and fault signal F; paragraphs [0012],[0062],[0064]; Figure 7).
With regards to claim 6, De Angelis further discloses the machine includes a plurality of bearings; the at least one vibration sensor provides an indication of a condition of at least one of the bearings.  (See, paragraph [0049]).
With regards to claim 7, De Angelis further discloses the processor 29,28 that processes the indication of operation of the machine; the stopping and starting movement of the elevator car occurs for each of a plurality of runs of the elevator car; the processor provides information regarding trends of the plurality of runs.  (See, paragraph [0049] – starting elevator car after floor stop; braking/positioning elevator car at a floor stop; Figure 4)
With regards to claim 9, De Angelis further discloses a communication interface (e.g. wired or wireless; paragraphs [0014],[0023],[0059],[0060]) configured to communicate information corresponding to the indication of operation of the machine to a device 24,24a (e.g. monitoring device, laptop, maintenance center; paragraphs [0014],[0023],[0059],[0060]) remote from the elevator system such that the information communicated by the communication interface provides an indication of the determined condition of at least the portion of the machine where the information communicated by the communication interface describes the condition as at least one of acceptable, working but maintenance is needed soon, and needs immediate repair (paragraphs [0013],[0062]; imminent, present or existing defect whether maintain, replace or prepare for replacement).
With regards to claim 11, De Angelis further discloses a machine frame (e.g. structural frame for the elevator system is considered as this machine frame) that supports the machine 32 in a stationary selected position such that the at least one vibration sensor 30 is supported on at least one of the machine and the machine frame.  (See, as observed in Figure 1).
With regards to claim 12, Birrer et al., modifying De Angelis, further discloses the machine brake 14 is situated near one end of the machine frame such that the at least one vibration sensor 33 is supported on the machine frame closer to the one end than an opposite end of the machine frame (as observed in Figure 5; NOTE: this structural arrangement is a known concept as evidenced in Figure 18 of U.S. Patent Application Publication 2006/0289241 to Okamoto et al.).
With regards to claim 13, De Angelis does not explicitly specify the at least one vibration sensor is a tri-axial microelectromechanical (MEMS) vibration sensor. However, to have employ a tri-axial MEMS vibration sensor as in the claim is considered to have been a matter of optimization and choice possibilities from the user at the time of manufacturing the type of sensor to use and to employ a tri-axial MEMS vibration sensor would provide more sensitivity by having the ability to measure vibration in three axial directions without departing from the scope of the invention.
With regards to claims 14-15, 17 and 20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1-2,6-7,9 and are rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-2,5-7,9,11-15,17,20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861